ENTRY ORDER

                             SUPREME COURT DOCKET NO. 2017-028

                                    FEBRUARY TERM, 2017

 Lillian E. Billewicz                               }    APPEALED FROM:
                                                    }
                                                    }
    v.                                              }    Superior Court, Windham Unit,
                                                    }    Civil Division
 Estate of John J. Fanelli                          }
                                                    }    DOCKET NO. 342-10-16 Wmcv

                         In the above-entitled cause, the Clerk will enter:

        This is an appeal from a superior court judgment dismissing plaintiff’s pro se complaint
alleging fraud in the valuation of property that was the subject of an earlier foreclosure proceeding
between the parties. For the reasons expressed below, we dismiss.

        The record discloses as follows: In 2005, Stetson Enterprises, Inc. purchased the subject
property and executed a mortgage to John Fanelli, who was succeeded by the defendant Estate of
John J. Fanelli after he died in April 2013. In June 2013, plaintiff purchased the property from
Stetson and assumed the mortgage. In January 2014, the parties entered into a stipulation settling
a foreclosure action previously commenced by Fanelli. Pursuant to the stipulation, the parties
agreed to the entry of a judgment and decree of strict foreclosure, agreed that there was presently
due and owing an amount of $300,000, and agreed that the fair market value of the property was
not substantially more than that amount. Plaintiff also executed a general release in favor of the
defendant Estate. In January 2014, pursuant to the stipulation, the superior court issued a judgment
order and decree of foreclosure with an agreed redemption date of July 11, 2014.

        Plaintiff did not redeem, but rather, on the day the redemption period was to expire, filed a
motion to stay followed by a series of bankruptcy petitions, all of which were ultimately dismissed
by the federal bankruptcy court. In June 2015, the superior court issued a writ of possession and
certificate of nonredemption. The court denied a motion for reconsideration the following month.
More than one year later, in October 2016, plaintiff filed the instant pro se complaint, alleging that
the Estate had fraudulently mispresented the fair market value of the property. The Estate filed a
motion to dismiss or in the alternative motion for summary judgment. An affidavit in support of
the motion stated that the property was currently under a contract of sale for less than $300,000.

       The trial court treated the motion as one for summary judgment, issued a written decision
granting the motion, and entered judgment in favor of defendant Estate. The court noted that the
foreclosure judgment was final, that plaintiff had failed to follow the procedures for appealing the
judgment pursuant to V.R.C.P. 80.1`(m), and that nothing in the complaint showed that she could
not have challenged the earlier stipulated value during the foreclosure proceedings. Accordingly,
the court conclude that the complaint was barred. In addition, the court concluded that defendant
was entitled to judgment on the basis of plaintiff’s general release. This appeal by plaintiff
followed.

        We have recognized a strong legislative policy favoring finality of foreclosure judgments,
and have held—consistent with that policy—that a complaint for relief pursuant to V.R.C.P. 60(b)
cannot be used to circumvent that requirement. Woodbine Condo. Ass’n v. Lowe, 174 Vt. 457,
458 (2002) (mem.). Although structured as a collateral action, plaintiff’s complaint is essentially
a request for relief from the foreclosure judgment pursuant to Rule 60(b). There is no basis to
conclude that the instant appeal is anything other than an attempt to circumvent the policy of
finality, and therefore we conclude that the appeal must be dismissed for lack of jurisdiction. See
id. (holding that, where plaintiffs failed to appeal foreclosure judgment within required time
period, “we have no jurisdiction over this appeal and must dismiss it”). Our decision renders moot
defendant’s motion to require the posting of a bond during the pendency of the appeal.

       Appeal dismissed.


                                                 BY THE COURT:



                                                 Paul L. Reiber, Chief Justice


                                                 John A. Dooley, Associate Justice


                                                 Marilyn S. Skoglund, Associate Justice


                                                 Beth Robinson, Associate Justice


                                                 Harold E. Eaton, Jr., Associate Justice




                                             2